Citation Nr: 1609113	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-26 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015, and a copy of the hearing transcript is of record. 

In light of the evidence of record, the Board has broadened the Veteran's claim of entitlement to service connection for degenerative joint disease (DJD) of the cervical spine to include any cervical spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  This is so because in addition to a diagnosis of DJD of the cervical spine appearing in the record, a July 1984 medical report from St. Mary's General Hospital and an April 2002 VA Medical Center (VAMC) treatment note show assessments of cervical radiculopathy.  In addition, a January 2001 treatment note from Baystate Medical Center indicates that the Veteran may have suffered from herniated cervical discs.  Moreover, the Board notes that in September 2012, the Veteran asserted that his cervical spine was secondary to his service-connected back disability.  See September 2012 VA Form 9.  Therefore, the Board has further broadened the issue to include consideration for whether service connection is warranted on a secondary basis.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran asserts that he has a current cervical spine disability that is related to his military service.  More specifically, the Veteran attributes two in-service incidents to his cervical spine disability.  See November 2015 Board Transcript Hearing at 10-12.  First, he contends that in 1968, as he was running to grab his 80-100 pound duffel bag, he fell on the ground and injured his back and neck.  See id. at 10-11.  Second, he claims that he suffered a subsequent fall while stationed on the demilitarized zone in Korea (DMZ), where he again injured his back and neck.  See id. at 11.  The Veteran has also alleged that he has suffered from neck pain ever since these incidents and that he suffers from neck pain all the time.  See id. at 12; see also June 2010 VA Spine Examination Report.  At the November 2015 Board hearing, the Veteran testified that due to his cervical spine disability he experiences the following symptoms in his neck: pressure, limitation of motion, muscle cramps, popping and cracking.  See November 2015 Board Hearing Transcript at 5, 6, 8.  In particular, he claimed that he feels as if the bones in his neck are rubbing together like two pieces of sandpaper.  See id. at 6.  The Veteran also stated that he suffers from migraine headaches and a loss of balance because of his cervical spine disability.  See id. at 8.  In addition, he indicated that whenever his back flares up, his neck also flares up.  See id. at 9.

The Veteran's service treatment records (STRs) show complaints of a neck ache in March 1970.  A treatment note for the same day in March 1970 records that he was treated with Tylenol for a sore neck and headaches.  While the STRs indicate that the Veteran had complaints of back pain following an incident where the Veteran bent down to pick up a duffle bag and another incident while on the DMZ, they do not reflect any complaints as to the neck at those times.  However, at the November 2015 Board hearing, the Veteran contended that he received continuous treatment for his neck during service at Walter Reed Hospital, Fort Belvoir, and Fort Lewis.  See id. at 3, 10.  He further asserted that he was told he had DJD of the neck at either Walter Reed Hospital or Fort Belvoir.  See id. at 3.  The Veteran also indicated that whenever he was being treated for his back in service, he was also being treated for his neck.  See id. at 3.  Moreover, the Veteran asserted that the STRs associated with his claims file were redacted in parts and that some STRs were missing from his claims file.  See id. at 15.  Accordingly, on remand, a request for any outstanding STRs must be made.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2015).

In June 2010, the Veteran was afforded a VA spine examination, in which the examiner diagnosed the Veteran with DJD of the cervical spine.  At the conclusion of his report, the examiner opined that the Veteran's DJD of the cervical spine was less likely than not (less than 50 percent probability) caused by or a result of injury in service.  The examiner provided the following rationale for his opinion: "no noted chronic neck disabilities in S[ervice] M[edical] R[ecord] and following active duties."

Here, the Board finds that the June 2010 medical opinion inadequate to determine whether the Veteran's cervical spine condition had its onset in service or is otherwise related to service.  First of all, the opinion does not address secondary service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (a medical opinion should address the appropriate theories of entitlement).  Notwithstanding, the opinion also does not provide an etiological opinion with sufficient rationale, as it is greatly lacking in support with almost no reference to lay or medical evidence or even to known medical principles.  In addition, it appears that in formulating his opinion, the examiner relied predominately on the lack of documentation of a neck disability in service and failed to take into account the Veteran's lay statements concerning his alleged injuries in service and his continuity of neck symptomatology in the years since service.  Moreover, the examiner did not consider all the relevant evidence of record.  In his report, the examiner specifically indicated that he did not review the Veteran's private medical records.  However, the medical evidence of record contains various private treatment notes relating to the Veteran's neck.  For instance, as previously mentioned, the record reflects that the Veteran was assessed with having cervical radiculopathy and may have suffered from herniated cervical discs.  See St. Mary's General Hospital's July 1984 Medical Report; April 2002 VAMC Tampa Treatment Note; January 2001 Baystate Medical Center Treatment Note.  Additionally, medical treatment records from Chiropractic Clinic West from 2000 to 2009 note that the Veteran had vertebral dysfunction and/or neurological deficit in the cervical spine.  Also, medical records from St. Mary's General Hospital in July 1984 reported that the Veteran presented with complaints of neck pain following a fall down the stairs and that the Veteran underwent a cervical myelogram and CT examination of the cervical region.

Consequently, based on the foregoing, the medical opinion is inadequate for rating purposes, and another opinion is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Dalton v. Peake, 21 Vet. App. 23, 39-40 (2007) (a medical opinion is inadequate if it does not take into account the appellant's reports of symptoms and history, even if recorded in the course of the examination); Stefl, 21 Vet. App. at 124 (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Furthermore, the Veteran asserted that he received treatment for his neck disability from Togus VAMC immediately following service.  See November 2015 Board Hearing Transcript at 3, 12.  However, records relating to treatment at this VAMC have not been provided or obtained.  Therefore, the AOJ should attempt to obtain these records, as well as all updated VA treatment records, on remand.  See 38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  Finally, given the Veteran's contentions, he should be advised of the evidentiary requirements for secondary service connection.


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Advise the Veteran of the information and evidence needed to substantiate a claim for secondary service connection. 

2.  Obtain the Veteran's complete STRs, with particular focus on STRs documenting treatment at Walter Reed Hospital, Fort Belvoir, and Fort Lewis, if any.  Document all correspondence and responses received.  Continue search efforts until it clear that additional requests would be futile, and notify the Veteran as appropriate.

3.  Obtain all outstanding VA treatment records, to specifically include those from Togus VAMC dated since 1970. 

4.  Then, refer the claims file to a physician for an addendum opinion addressing the nature and etiology of any current cervical spine disability.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should be asked to identify all current diagnoses relevant to the cervical spine since November 2009.  For each cervical spine disability so diagnosed, the examiner should address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability had its onset in service or is otherwise related to his military service, to include as a result of the 1968 fall while running to grab his 80-100 pound duffel bag, his subsequent fall while stationed on the Korea DMZ, or documented neck treatment in March 1970?

b)	Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability is proximately due to his service-connected back disability?

c)	Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability is aggravated (chronically worsened beyond the normal progress of the disease) by his service-connected back disability?

In addressing the above questions, the examiner should consider all assessments, treatments, and complaints concerning the Veteran's neck (in-service and post-service) as well as the Veteran's lay statements concerning his neck disability, to include the Veteran's reports of his claimed in-service injuries and his continuity of symptomatology (e.g., neck pain) in the years since service.  Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his or her opinions.  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his or her opinions.

If the examiner determines that he or she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (Ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definitive opinion can be obtained.)

6.  Then, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


